 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLOS HENDON,                                       No. 2:17-cv-0175 KJM AC P
12                        Plaintiff,
13            v.                                           ORDER
14    CALIFORNIA MEDICAL FACILITY, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff is a state prisoner proceeding pro se with this civil rights action filed under 42

19   U.S.C. § 1983. By order filed January 16, 2019, this court denied plaintiff’s motion to proceed in

20   forma pauperis under the three-strikes rule set forth in 28 U.S.C. §1915(g). See ECF No. 7. The

21   court directed plaintiff to submit the full filing fee of $400.00 within fourteen days, and informed

22   plaintiff that “failure to timely pay the filing fee will result in dismissal of

23   this action without prejudice.” Id. at 2. The deadline for submitting the fee has passed and

24   plaintiff has not submitted the filing fee or otherwise communicated with this court.

25           Accordingly, IT IS HEREBY ORDERED that this action is dismissed without prejudice.

26   DATED: February 27, 2019.

27

28                                                            UNITED STATES DISTRICT JUDGE

                                                          1
